 


113 HR 4627 IH: Post-Mastectomy Infection Risk Reduction Act of 2014
U.S. House of Representatives
2014-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4627 
IN THE HOUSE OF REPRESENTATIVES 
 
May 9, 2014 
Mr. Posey (for himself and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to authorize coverage of post-mastectomy water-resistant coverings if they are determined to be consistent with clinical protocol or medically necessary to reduce the risk of infection, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Post-Mastectomy Infection Risk Reduction Act of 2014.  
2.Medicare coverage of post-mastectomy water-resistant coverings if they are determined to be consistent with medical protocol or medically necessary to reduce the risk of infection Section 1861(n) of the Social Security Act (42 U.S.C. 1395x(n)) is amended by adding at the end the following: Such term includes a post-mastectomy water-resistant covering insofar as the Secretary determines that such a covering is consistent with clinical protocol or is medically necessary to reduce the risk of infection after a mastectomy.. 
 
